

                EXHIBIT 10.4


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




THIS AGREEMENT ( the “Agreement”) is made as of the first day of March, 2005,
between The United Illuminating Company, a Connecticut Corporation (the
“Company”) and Richard J. Nicholas (the “Executive”),




WITNESSETH THAT


WHEREAS, the Executive previously has been employed by the Company as its Vice
President, Finance and Chief Financial Officer of the Company, and is covered by
the terms of a certain employment agreement with The United Illuminating
Company, dated as of March 22, 2004, as amended by a First Amendment thereto;
and


WHEREAS, the Company desires to continue to employ the Executive as its Vice
President, Finance and Chief Financial Officer, and to reflect the appointment
of the Executive, effective as of March 1, 2005, as the Executive Vice President
and Chief Financial Officer of UIL Holdings Corporation (“UIL”), and the parties
desire to be bound by the terms of this revised employment Agreement (the
“Agreement”), which shall supersede and replace all provisions of the prior
employment agreement;


NOW THEREFORE, in consideration of the foregoing and the respective covenants
and agreements of the parties herein contained, and the services to be rendered
to the Company pursuant hereto, the parties hereby agree as follows:


 
(1)  EMPLOYMENT; TERM
 
 
(a)  The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to serve the Company, at the pleasure of the Board of Directors of the
Company (the “Company Board”) and the Board of Directors of UIL Holdings
Corporation (the “UIL Board”), all upon the terms and conditions set forth
herein.
 
 
(b)  The term of this Agreement shall be for a period commencing on the date
first stated above and ending on the second anniversary of that date, unless
this Agreement is earlier terminated as provided in Section 5 (the “Initial
Term”). Unless the Company has provided the Executive with at least ninety (90)
days prior written notice of its decision not to renew this Agreement after the
Initial Term or any subsequent term, this Agreement shall be automatically
renewed for a successive one year term (the Initial Term and any renewal term
being referred to as the “Term”). For purposes of this Agreement, a non-renewal
at the election of the Company at the end of a Term shall constitute a
termination of this Agreement without cause, and shall be governed by the
provisions of Section 6(c). In no event shall the Company give notice of a
non-renewal from the time that an impending Change in Control (as hereinafter
defined) is announced through the date of the consummation of such Change in
Control.
 

- 1 -

--------------------------------------------------------------------------------





(2) POSITION AND DUTIES


(a) The Executive shall be employed by the Company as its Vice President,
Finance and Chief Financial Officer, and shall also serve as the Executive Vice
President and Chief Financial Officer of UIL or in such other equivalent or
higher position as the UIL Board may determine. The Executive shall:


(i) accept such employment and perform and discharge, faithfully, diligently and
to the best of the Executive's abilities, the duties and obligations of the
Executive's office and such other duties as may from time to time be assigned to
the Executive by, or at the direction of, the Company Board and UIL Board or the
President and Chief Executive Officer of UIL; and


(ii) devote substantially all of the Executive's working time and efforts to the
business and affairs of the Company and UIL.


(b) Prior to a Change in Control, in the event that the Executive is named by
the UIL Board to a position higher in rank or compensation than that applicable
at the commencement of the Initial Term, nothing in this Agreement shall
obligate the Company or UIL to continue such Executive in such higher position;
and the Company shall not be deemed in “Breach” of the Agreement (as defined in
Section 5(d)) for failure to continue the Executive in such higher position.


(c) If the Executive is a participant in the UIL Holdings Corporation Change in
Control Severance Plan (the “UIL CIC Plan II”) as of a Change in Control as
therein defined, then for the twenty-four month period after such Change in
Control, the Company’s employment of the Executive shall be without diminishment
in the Executive's management responsibilities, duties or powers. In the event
that the Executive’s employment is not so continued, the Executive may claim to
have suffered a Constructive Termination, in accordance with the terms of the
UIL CIC Plan II.


(3) PLACE OF PERFORMANCE


In his employment by the Company, the Executive shall be based within a fifty
(50)-mile radius of the current executive offices of the Company in New Haven,
Connecticut.




(4) COMPENSATION


(a) Base Salary. During the Initial Term of the Executive's employment
hereunder, the Executive shall receive a base salary (“Base Salary”) at an
annual rate of Two Hundred Twenty Seven Thousand Dollars ($227,000.00) effective
April 1, 2005 and One Hundred Ninety Seven Thousand Dollars ($197,000.00) before
that date, payable in accordance with the then customary payroll practices of
the Company. The Executive's performance and Base Salary shall be reviewed by
the UIL Board at least annually, and may be revised upward as a result of any
such review. The Executive’s Base Salary may be revised downward by the UIL
Board contemporaneously with any general reduction of the salary rates of the
Company’s other officers.

- 2 -

--------------------------------------------------------------------------------



(b) Incentive Compensation. During the Term of the Executive’s employment
hereunder, the Executive shall be eligible to be designated by the Company
Board, or by the UIL Board in the event that the plan is a UIL plan, as a
participant in each annual short-term incentive compensation program, and any
long-term incentive program, maintained for management employees of the Company;
provided, however, that entitlement to participation, and continued
participation, in any long-term equity incentive program shall be conditioned
upon the Executive fully complying with any stock ownership and retention
guidelines from time to time established and promulgated by the UIL Board.


For purposes of this Agreement, the Executive’s “Accrued Incentive Compensation”
shall mean the amount of any annual short-term incentive compensation earned
with respect to the calendar year ended prior to the Date of Termination (as
defined in Section 5) but not yet paid as of the Executive’s Date of
Termination.


The Executive’s “Stub-Period Incentive Compensation” shall mean the annual
short-term incentive compensation being earned in the year in which the
Executive terminates employment, pro-rated for the year in which he terminates
service, and shall be equal to that short-term annual incentive compensation
payment to which the Executive would be entitled, if any, under the terms of the
Company’s executive incentive compensation plan, calculated as if he had been
employed by the Company on the last day of the year including his Date of
Termination, and had achieved personal goals ‘at target’, but based on actual
performance with respect to the achievement of UIL and Company financial goals
(collectively referred to as “Company goals”), multiplied by a fraction, the
numerator of which is the number of days which have elapsed in such year through
the Date of Termination and the denominator of which is 365. UIL shall determine
in its discretion the composition of the Executive’s scorecard, and what
constitutes a ‘personal goal’ and ‘Company goal’; provided generally that an
Executive’s ‘personal goals’ shall include, for example, his strategic
opportunities, leadership, and balance scorecard goals, other than business unit
and UIL total financial goals, and Company goals shall include, for example, UIL
and business unit financial goals based on earnings per share, cash flow, and
all other goals not defined as personal goals. In the event that the ‘gate’, if
any, is not achieved with respect to Company goals, then no Stub-Period
Incentive Compensation will be paid. Any Stub-Period Incentive Compensation
payable upon termination of the Executive shall be paid in accordance with
Section 6(e) of this Agreement.


(c) Change in Control Severance Plan. The Executive has been designated by the
UIL Board as an individual covered by the UIL Holdings Corporation Change in
Control Severance Plan II (the “UIL CIC Plan II”), subject to all of the terms
and provisions of the UIL CIC Plan II as it may be amended from time to time.
For purposes of this Agreement, “Change in Control” shall have the meaning set
forth in the UIL CIC Plan II and the Executive’s level of benefits under said
Plan II shall be determined by his classification as Chief Financial Officer of
UIL Holdings Corporation for so long as Executive holds such office. Nothing in
this subsection, however, shall entitle the Executive to continued participation
in such Plan should the UIL Board determine otherwise in accordance with the
terms of that Plan.


(d) Business Expenses. During the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable employment- related business
expenses incurred by the Executive, in accordance with the policies and
procedures established by the Company Board from time to time for all of the
Company's officers, provided that the Executive properly accounts therefor.

- 3 -

--------------------------------------------------------------------------------



(e) Benefit Programs. During the Term of the Executive's employment hereunder
and to the extent he meets the applicable eligibility requirements, the
Executive shall be entitled to participate in and receive benefits under all of
the Company's employee benefit plans, programs and arrangements for its
similarly situated officers on the same terms and conditions that apply to such
officers, including, without limitation, any plan or program of an affiliated
company in which the Company is a participating employer, but only for so long
as the Company remains a participating employer. Except as otherwise expressly
provided, nothing paid to the Executive under any such plan, program or
arrangement presently in effect or made available by the Company in the future
shall be deemed to be in lieu of compensation to the Executive under any other
Section of this Agreement. Nothing in this Agreement shall require the Company
to maintain a particular benefit plan or program, or preclude the Company from
amending or terminating any such plans, programs or arrangements, including its
participation therein, or eliminating, reducing or otherwise changing any
benefit provided thereunder, so long as such change similarly affects all
similarly situated employees of the Company and is in compliance with applicable
law.


(f) Vacations and Holidays. The Executive shall be entitled to that number of
weeks of paid vacation in each calendar year determined by the Company Board
from time to time to be available to similarly situated Company officers (up to
a maximum of five (5) weeks in each calendar year), and shall also be entitled
to all paid holidays afforded by the Company to its management employees.


(5) TERMINATION


(a) Death or Disability. The Executive's employment hereunder shall terminate
upon the Executive's death or termination due to disability (as described in
Section 6(a) of this Agreement).
 
(b) Termination by Company for Cause. The Company may at any time by written
notice to the Executive terminate the Executive’s employment for Cause in
accordance with the following provisions:
 
 
(i) Termination for Cause Prior to a Change in Control. Prior to the date of a
Change in Control, the Company shall be deemed to have “Cause” to terminate the
Executive’s employment hereunder only upon the Executive’s:
 
(1) failure to comply with any material term of this Agreement, or to perform
and discharge the duties or obligations of the Executive’s office, or such other
duties as may from time to time be assigned to the Executive by, or at the
direction of, the UIL Board, faithfully, diligently, and competently, in the
opinion of a majority of the members of the UIL Board, unless any such failure
is cured in all material respects to the reasonable satisfaction of the UIL
Board within sixty (60) days after the Executive receives written notice of such
failure; or


(2) failure to devote substantially all of his working time and efforts to the
business and affairs of the Company unless any such failure is cured in all
material respects to the reasonable satisfaction of the UIL Board within sixty
(60) days after the Executive receives written notice of such failure; or

- 4 -

--------------------------------------------------------------------------------



(3) misconduct that is demonstrably injurious to the interests of the Company or
its Affiliates (as that term is defined in Section 10) unless such misconduct is
rectified in all material respects to the reasonable satisfaction of the UIL
Board within thirty (30) days after the Executive receives written notice of
such misconduct; or
 
(4) commission of a serious crime, such as an act of fraud, misappropriation of
funds, embezzlement, or a crime involving personal dishonesty or moral
turpitude.
 
(ii) Termination for Cause After a Change in Control. During the period that
commences on a Change in Control and for twenty-four (24) months thereafter (the
“Change in Control Protective Period”), and subject to the same notice and cure
provisions specified above, the Company (or its successor or other entity
employing the Executive following such Change in Control) shall be deemed to
have Cause to terminate the Executive’s employment hereunder only upon the
Executive’s:
 
(1) commission of a serious crime, such as an act of fraud, misappropriation of
funds, embezzlement, or a crime involving personal dishonesty or moral
turpitude; or
 
(2) misconduct that is demonstrably injurious to the interests of the Company or
its Affiliates; or


(3) willful failure of the Executive to substantially perform his duties (other
than by reason of incapacity due to physical or mental illness or injury).
 
(c)  Termination by Company without Cause. The Company may terminate the
Executive’s employment at any time, without cause, upon ninety (90) days prior
written notice to the Executive.
 
(d)  Termination by Executive.
 
(i)  If the Executive is not in default of any of the Executive’s obligations
under Sections (2), (9), (10), (11) or (12) hereof, the Executive may terminate
employment hereunder upon at least thirty (30) days’ prior notice, for failure
of the Company to observe and perform one or more of its obligations under
Sections (2), (3) and/or (4) hereof, which failure the Company fails to remedy
within such notice period (a “Breach by the Company”).
 
(ii)  If the Executive is not in default of any of the Executive’s obligations
under Sections (2), (9), (10), (11) or (12) hereof, the Executive may terminate
employment hereunder in the absence of a Breach by the Company, effective upon
at least ninety (90) days prior written notice.
 
(e)  Date of Termination. For purposes of this Agreement, the “Date of
Termination” is defined as (i) the Executive’s date of death, in the event of
his death; or the date of his termination due to disability, in the case of
disability, or (ii) the date specified in the notice
 

- 5 -

--------------------------------------------------------------------------------



of termination, in the case of the Executive’s termination pursuant to Sections
(5)(b), (5)(c), 5(d) hereof.
 
(6) CONSEQUENCES OF TERMINATION OR NON-RENEWAL.
 
(a) Termination on Death, Disability or Retirement; or by the Executive in the
Absence of a Breach by the Company upon Adequate Notice.  If the Executive’s
employment terminates by reason of the Executive’s death, or his total or
partial physical or mental disability such that the Executive becomes entitled
to long-term disability benefits under the Company’s long-term disability plan,
or if the Executive retires on or after becoming eligible to retire under the
terms of the Company’s Pension Plan, or terminates employment hereunder in the
absence of a Breach by the Company upon ninety (90) days prior written notice,
the Company shall pay to the Executive or, in the event of death or disability,
the Executive’s personal representative and/or spouse:
 
(i) the Executive’s Base Salary earned, but unpaid, as of the Date of
Termination and Accrued Incentive Compensation (as defined in Section 4(b));
 
(ii) Stub-Period Incentive Compensation (as defined in Section 4(b)) earned, but
unpaid, as of the Date of Termination, but only in the case of the Executive’s
death or termination due to disability, or retirement (as hereinbefore defined),
and not in case of his voluntary termination other than on account of such
retirement; plus
 
(iii) any amounts payable pursuant to (4)(d) (unreimbursed business expenses),
(4)(e) (employee benefits due and owing), and 4(f) (accrued, but unpaid vacation
or holidays); plus
 
(iv) any benefits or amounts payable on account of the Executive’s (A)
participation in any long-term incentive compensation plan and equity
compensation plan or arrangement, and (B) participation in any deferred
compensation plan in which he was a participant as of his termination of
service, all as determined in accordance with the terms and conditions of such
plans and arrangements.
 
Pending a determination that the Executive is entitled to long-term disability
benefits, the Executive’s short-term disability benefits shall be extended, as
necessary at 50% of Base Salary, if his length of employment with the Company is
of such short duration that his short term disability benefits would otherwise
expire before his entitlement to long-term disability benefits is determined.
 
Upon payment of these amounts, the Company shall have no further obligation to
the Executive, the Executive’s personal representative and/or spouse under this
Agreement or on account of, or arising out of, the termination of the
Executive’s employment.
 
(b) Upon Termination for Cause; or by the Executive on fewer than 90 days
notice. If the Company terminates the Executive’s employment for Cause, or the
Executive terminates employment hereunder in the absence of a Breach by the
Company and upon fewer than ninety (90) days prior written notice, the Company
shall pay to the Executive:
 
- 6 -

--------------------------------------------------------------------------------


 
(i) the Executive’s Base Salary earned, but unpaid, as of the Date of
Termination; plus
 
(ii) any amounts payable pursuant to Sections (4)(d), (4)(e), and 4(f) hereof,
and
 
(iii) any benefits payable under any elective non-qualified deferred
compensation plan in which the Executive had been a participant, other than any
benefit under any supplemental executive retirement plan of the Company or an
Affiliate,
 
whereupon the Company shall have no further obligation to the Executive under
this Agreement or on account of, or arising out of, the termination of the
Executive’s employment.
 
(c) Upon Termination Without Cause, or Upon Breach by the Company, not on
account of a Change in Control. If the Company terminates the Executive's
employment hereunder without Cause (including by non-renewal of this Agreement
at the election of the Company at the end of a Term), or if the Executive
terminates the Executive's employment hereunder on account of a Breach by the
Company, and in either case the termination is not upon a Change in Control or
within the Change in Control Protective Period, the Company shall pay or provide
(as applicable) to the Executive, the following:
 
(i) the Executive’s Base Salary, Accrued Incentive Compensation and Stub-Period
Incentive Compensation earned, but unpaid, as of the Date of Termination; plus
 
(ii) any amounts payable pursuant to Sections 4(d), 4(e), and 4(f); plus


(iii) any benefits or amounts payable on account of the Executive’s (A)
participation in any long-term incentive compensation plan and equity
compensation plan or arrangement, and (B) participation in any deferred
compensation plan in which he was a participant as of his termination of
service, all as determined in accordance with the terms and conditions of such
plans and arrangements; plus


(iv) lump sum severance equal to two (2) times the sum of:


(1) the Executive’s annual Base Salary rate in effect immediately prior to the
Executive’s Date of Termination, as determined by the UIL Board’s most recent
review of salary rates pursuant to Section 4(a); and


(2) the short-term annual incentive compensation payment to which the Executive
would be entitled, calculated as if he had been employed by the Company on the
last day of the year of his Termination, and as both personal goals and Company
goals had been achieved ‘at target’, without pro-ration for the fact that the
Executive was employed only a portion of such year. Except for the assumption
that such goals shall have been achieved at target, personal and Company goals
shall be defined and determined as set forth in Section 4(b) of this Agreement.


(v) for the period ending on the second anniversary of the date of the
Executive’s Date of Termination, continued participation in the medical and
dental plans and programs in

- 7 -

--------------------------------------------------------------------------------



which he was a participant as of his Date of Termination on the same basis as if
he remained an active employee, provided that such participation is possible
under the terms and provisions of such plans and programs and applicable law. In
the case of continuation in the Company’s medical and dental plans, such period
of continued participation shall run concurrently with, and reduce day- for-day,
any obligation that the Company or any Affiliate would have to provide “COBRA”
continuation coverage with respect to the Executive’s termination of employment.
If the Executive’s participation in any such plan or program is barred as a
result of the Executive’s termination, the Company shall arrange to provide the
Executive with benefits substantially similar on an after-tax basis to those
that the Executive would have been entitled to receive under such plan or
program, provided that with respect to any benefit to be provided on an insured
basis, the value of such coverage shall be based on the present value of the
premiums expected to be paid for such coverage, and with respect to other
benefits, such value shall be the present value of the expected cost to the
Company of providing such benefits; and


(vi) the addition of two (2) years of service deemed as an Employee of the
Company in the calculation of the entitlement to and benefits payable under the
Company’s retiree medical benefit plan and in the calculation of benefits
payable under the Company’s Pension Plan, which amount shall be paid as a
non-qualified supplemental retirement benefit.


 
(d) Upon Non-renewal of Agreement at end of Term. If the Executive’s employment
hereunder is terminated due to non-renewal of this Agreement, the Company shall
pay or provide (as applicable) to the Executive the same payments and benefits
to which the Executive would have been entitled had he been terminated without
cause in accordance with Section 6(c) of this Agreement.
 


(e) Timing of Payment. Any cash amount that is due and owing to the Executive
upon his termination of service pursuant to Section 6 will be paid as soon as
administratively feasible following the effective date (including any revocation
period) of the Release provided for in Section 6(f); provided, however, that (i)
any Stub-Period Incentive Compensation, and (ii) that portion of any severance
payment that is based on annual short-term incentive compensation shall be paid
following the close of the year in which the Date of Termination occurs, at the
same time that incentive compensation generally would be payable upon
authorization of the UIL Board to all other employees.
 
(f) Release. All payments and obligations of the Company under Section (6), (7),
(8) and (9) shall be conditioned upon the execution and delivery by Executive to
the Company of a full and effective release by Executive of any liability by the
Company to Executive in form and substance reasonably satisfactory to the
Company.
 

- 8 -

--------------------------------------------------------------------------------



 
(7) CHANGE IN CONTROL
 


(a) If on, or within twenty-four (24) months following a Change in Control, the
Company (or its successor or other entity employing the Executive following such
Change in Control) either terminates the Executive's employment hereunder
without Cause or fails to renew this Agreement on substantially identical terms,
or if the Executive terminates the Executive's employment on account of a
Constructive Termination (as defined in the UIL CIC Plan II), then the Executive
shall be entitled to the following:


(i) the Executive’s Base Salary, Accrued Incentive Compensation and Stub-Period
Incentive Compensation earned, but unpaid, prior to the Date of Termination;
plus


(ii) any amounts payable pursuant to Sections 4(d), 4(e), and 4(f) hereof; plus


(iii) any benefits or amounts payable on account of the Executive’s (A)
participation in any long-term incentive compensation plan and equity
compensation plan or arrangement, and (B) participation in any deferred
compensation plan in which he was a participant as of his termination of
service, all as determined in accordance with the terms and conditions of such
plans and arrangements; plus


(iv) those payments, and benefits, if any, to which the Executive is entitled by
reason of having been designated a Participant in the UIL CIC Plan II. The
severance payments, pension supplements and other benefit provisions under such
Plan (the “Total UIL CIC Plan Package”) shall be controlling and shall supplant
the payments and benefits to which the Executive would be entitled assuming the
Executive were terminated without Cause pursuant to the terms of this Agreement,
including without limitation any severance benefits, supplemental retirement
benefits, short-term incentive compensation and other compensation and benefits
(other than long term incentive compensation) under this Agreement (the
“Employment Agreement Termination Package”); expressly provided, however, that
in the event that the Employment Agreement Termination Package exceeds the value
of the Total UIL CIC Plan Package, then the Executive shall be entitled to
select one or the other Package, but shall not be entitled to both, and shall
not be entitled to select among compensation elements in each Package.


Notwithstanding the foregoing, in the event a Change in Control (as defined in
the UIL CIC Plan II) occurs on or before October 24, 2008, and the Executive is
an employee in good standing under a CIC plan of the Company or UIL at the time
of such Change in Control, the Executive shall be entitled, in lieu of the
severance under such CIC plan, to a grandfathered severance benefit under such
plan, based on the severance formula in effect under the CIC Plan I as of
October 23, 2003 in the amount of Four Hundred Eighty Nine Thousand, Seven
Hundred Six Dollars ($489,706.00), if such amount would be greater than the
amount of the severance benefit to which the Executive otherwise would be
entitled under the CIC II Plan, or such other CIC plan as may be in effect with
respect to the Executive at such time.


(b) For purposes of this Agreement, Change in Control shall mean “Change in
Control” as defined with respect to the Company employing the Executive in the
UIL CIC Plan II, as amended from time to time.

- 9 -

--------------------------------------------------------------------------------



(c) Payment of benefits under this Section 7 shall be subject to, and
conditioned upon, the provisions of Section 6(e) and (f) hereof.


(8) ADDITIONAL CONSEQUENCES OF A CHANGE IN CONTROL
 
(a) Payments to Executive. In the event that a Change in Control has been
approved by all necessary shareholder, creditor and regulatory actions, then,
the Company will pay to the Trustee of the UIL Holdings Corporation Supplemental
Retirement Benefit Rabbi Trust, as the same may be amended or superseded, for
the benefit of the Executive, cash equal to that amount, calculated by the
Company’s independent certified public accountants, to be reasonably sufficient
to pay and discharge the Company’s future obligations, if any, to the Executive
and/or his personal representative and/or spouse, under Section 7 and (11)
hereof, but only if (i) the Executive’s employment has been terminated or will
be terminated prior to the date of the Change in Control and (ii) the Company
does not make such payment directly to the Executive.
 
 
In the event that the Executive’s employment has not been terminated prior to
the date of the Change in Control, but subsequently is terminated other than for
Cause during the Change in Control Protective Period, then as of the date that
notice of Date of Termination is given to the Executive (or that it is finally
determined that there is a Constructive Termination, in the case of termination
by the Executive), the Company’s Successor (as defined in the UIL CIC Plan)
shall deposit a sum, calculated by such Successor’s independent certified public
accountants, reasonably sufficient to pay and discharge such Successor’s
obligations to the Executive under Section 7 and (11) hereof.
 
(b) Reduction of Salary. During the Change in Control Protective Period, the
Executive’s Base Salary may not be reduced to an annual rate less than the Base
Salary rate fixed by the UIL Board as a result of its most recent review of
salary rates, unless such reduction is part of, and consistent with, a general
reduction of the compensation rates of all employees of the Company, its
successor, or purchaser of assets, as the case may be.
 
(9) GROSS UP FOR EXCISE TAX.


(a) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment made and benefits provided by the
Company or UIL to or for the Executive, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986 subject to an excise tax under Section 4999 of
the Internal Revenue Code of 1986 as amended (the “Code”) or any successor
provision (the “Excise Tax”), the Executive shall be paid an additional amount
(the “Gross-Up Payment”) such that the net amount retained by Executive after
deduction of any Excise Tax, and any federal, state and local income and
employment tax (including any Excise Tax imposed upon the Gross-Up Payment
itself) shall be equal to the total amount of all payments and benefits to which
the Executive would be entitled pursuant to this Agreement absent the Excise
Tax, but net of all applicable federal, state and local taxes. For purposes of
determining the amount of the Gross-Up Payment, Executive shall be deemed to pay
federal income tax and employment taxes at the highest marginal rate of federal
income and employment taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of

- 10 -

--------------------------------------------------------------------------------



Executive’s residence in the calendar year in which the Gross-Up Payment is to
be made, net of the maximum reduction in federal income taxes that may be
obtained from the deduction of state and local taxes.


(b) The Gross-Up Payment, if any, shall be paid to the Executive or, at the
discretion of the Company, directly to governmental authorities through tax
withholding on the Executive’s behalf, as soon as practicable following the
payment of the excess parachute payment, but in any event not later than 30
business days immediately following such payment; provided that any Gross-up
Payment under this Section 9, including Section 9(d) shall be conditioned upon
the Executive providing the release called for in Section 6(f) and complying
with the confidentiality and non-compete provisions of this Agreement.


(c) Subject to the provisions of Section 9(d), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by tax counsel
appointed by the Company (the "Tax Counsel"), which shall provide its
determinations and any supporting calculations both to the Company and Executive
within 10 business days of having made such determination. The Tax Counsel shall
consult with the Company’s benefit consultants and counsel in determining which
payments to, or for the benefit of, the Executive are to be deemed to be
‘parachute payments’ within the meaning of Section 280G(b)(2) of the Code. Any
such determination by the Tax Counsel shall be final and binding upon the
Company and Executive. All fees and expenses of the Tax Counsel (and, if
applicable benefits consultants or other counsel) shall be borne solely by the
Company. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Tax Counsel hereunder,
it is possible that Gross-Up Payments, which will not have been made by the
Company, should have been made ("Underpayment"). In the event that it is
ultimately determined in accordance with the procedures set forth in Section
9(d) that the Executive is required to make a payment of Excise Tax, the Tax
Counsel shall determine the amount of the Underpayment that has occurred, and
any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.


(d) The Executive shall notify the Company in writing of any claims by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any, or any additional, Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than 30 days after the Executive
actually receives notice in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:


(1) give the Company any information reasonably requested by the Company
relating to such claim;


(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and

- 11 -

--------------------------------------------------------------------------------



reasonably acceptable to the Executive;


(3) cooperate with the Company in good faith in order to contest such claim
effectively; and


(4) if the Company elects not to assume and control the defense of such claim,
permit the Company to participate in any proceedings relating to such claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this Section
9(d), the Company shall have the right, at its sole option, to assume the
defense of and control all proceedings in connection with such contest, in which
case it may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company's right to assume the
defense of and control the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder, and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.


(e) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 9(d), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company's
complying with the requirements of Section 9(d)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(d), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim,
and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid, and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.




(10) CONFIDENTIAL INFORMATION


The Executive recognizes that the Executive’s employment by the Company is one
of highest trust and confidence by reason of his access to certain trade
secrets, confidential business

- 12 -

--------------------------------------------------------------------------------



practices, and proprietary information concerning the Company or any person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the Company (an
“Affiliate”), including, without limitation, the Company’s methods of doing
business, marketing and strategic business plans, employees’ compensation and
contract terms, customer lists and customer characteristics (collectively
referred to as “Proprietary Information”). The Executive agrees and covenants to
exercise utmost diligence to protect and safeguard the trade secrets,
confidential business practices and Proprietary Information concerning the
Company and any Affiliate. The Executive further agrees and covenants that,
except with the prior written consent of the Company, he will not, either during
the Term hereof or thereafter, directly or indirectly, use for his own benefit
or for the benefit of any other person or organization, or disclose, disseminate
or distribute to any other person or organization, any of the Proprietary
Information (whether or not acquired, learned, obtained or developed by the
Executive alone or in conjunction with another), unless and until such
Proprietary Information has become a matter of public knowledge through no
action or fault of the Executive or unless otherwise required by court order to
comply with legal process. All memoranda, notes, records, drawings, documents or
other writings whatsoever made, compiled, acquired or received by the Executive
during the Term hereof arising out of, in connection with, or related to any
activity or business of the Company are and shall continue to be the sole and
exclusive property of the Company, and shall, together with all copies thereof,
be returned and delivered to the Company by the Executive immediately, when he
ceases to be employed by the Company, or at any other time upon the Company’s
demand.


(11) NON-COMPETITION


(a) The Executive agrees and covenants that, during the Term of this Agreement
and for a period of twelve (12) months following the month during which the
Executive ceases to be employed by the Company and its Affiliates (the “time in
question”), the Executive will not, in any capacity, directly or indirectly,
whether as a consultant, employee, officer, director, partner, member,
principal, shareholder, or otherwise:


(i) become employed by, enter into a consulting arrangement with, or otherwise
perform services for, manage, acquire an ownership in, or participate in the
management or ownership of, a Competitor; or


(ii) directly or indirectly divert or attempt to divert from the Company or any
Affiliate any business in which the Company or any Affiliate has been actively
engaged during the Term hereof, or in any way interfere with the relationships
that the Corporation or any Affiliate has with its sources of supply or
customers; or


(iii) directly or indirectly interfere or attempt to interfere with the
relationship between the Company or any Affiliate and any of such entity’s
employees;


unless the Company has granted prior written approval which may be withheld for
any reason.


For purposes of this Section “Competitor” means any person or entity (a
‘business’) that sells goods or services that are directly competitive with
those goods or services sold or provided by the Company or any Affiliate in a
geographic area in which the Company or Affiliate is doing business and such
Competitor is also doing business at the time in question, and such goods or
services were being sold or provided at the Date of Termination, and, for the
Company’s most

- 13 -

--------------------------------------------------------------------------------



recently completed fiscal year ending with, or immediately prior to, the Date of
Termination, contributed more than 10% of the revenue of the Company and its
Affiliates. Notwithstanding anything to the contrary in this Section, a business
shall not deemed to be a Competitor with the Company if the Executive is
employed by, or otherwise associated with such business and that business has a
unit that is in competition with the Company or an Affiliate but the Executive
does not have direct or indirect responsibilities for the services or goods
involved in the competition.


Nothing in this Section shall be construed to prohibit the ownership by the
Executive of less than five percent (5%) of any class of securities of any
entity that is engaged in any of the foregoing businesses having a class of
securities registered pursuant to the Securities Exchange Act of 1934 (the
“Exchange Act”), provided that such ownership represents a passive investment
and that neither the Executive, nor any group of persons including the
Executive, in any way, directly or indirectly, manages or exercises control of
such entity, guarantees any of its financial obligations, or otherwise takes any
part in its business, other than through exercising the Executive’s rights as a
shareholder.


For purposes of this Section “Affiliate” means any entity that directly or
indirectly controls, is controlled by, or is under common control with the
Company.


As used in Sections 10-12, the term the “Company” shall mean UIL Holdings
Corporation, The United Illuminating Company and any successor to, or acquirer
of, the business or assets of either of them.


(b) The Executive acknowledges and agrees that, of the total payments and
benefits to which he would be entitled under Sections 6(c) (termination of the
Executive without cause), Section 6(d) (non-renewal), and Section 7 (termination
in connection with a Change in Control) of this Agreement, as applicable, an
amount equal to one (1) times his ‘Target Total Remuneration’, as hereinafter
defined, shall be deemed to be on account of, and paid as consideration for, the
covenant not to compete provided in this Section. Executive acknowledges and
agrees that 1/12 of the amount attributable to this covenant shall be paid out
on a monthly basis during the 12 month period that this covenant is in force
following his termination of service from the Company and its Affiliates, and
that such amount shall be deducted from, and not be in addition to, the amounts
otherwise payable under Section 6(c), 6(d) or 7 of this Agreement, as
applicable. Target Total Remuneration shall be defined as the sum of the
following components of the Executive’s remuneration as most recently approved
by the Compensation and Executive Development Committee of the Board prior to
the date of the Executive’s termination: (1) Base Salary, (2) target annual
short-term incentive award, and (3) target annual long-term incentive award. In
the event that the Company determines that this covenant has been violated, no
further payments shall be made under this Section, the Executive shall be
obligated immediately to repay any amounts paid hereunder, and the Company shall
have all of the rights and remedies provided under Section 13 of this Agreement.
Payments hereunder shall be subject to the rabbi trust deposit requirements of
Section 8.


In the event that payments under the Change in Control Plan II would exceed
those otherwise payable under this Agreement under Section 7 on account of a
Change in Control, then such payments are expressly conditioned upon compliance
with Section 11(a) and (b) of this Agreement and, of such Change in Control
payments, an amount equal to one (1) times the Executive’s Target Total
Remuneration shall be deemed to be on account of, and paid as

- 14 -

--------------------------------------------------------------------------------



consideration for, the covenant not to compete provided in this Section, and
shall be paid ratably over the 12 month period hereinbefore provided.


 
(12) DISCLOSURE AND ASSIGNMENT OF INVENTIONS AND DISCOVERIES
 
 
(a) Disclosure of Inventions. The Executive agrees to make prompt and complete
disclosure to the Company of all inventions and discoveries made or conceived by
him, alone or with others, while this Agreement is in effect, or within a
reasonable time thereafter, which arise out of or relate to the services
rendered pursuant to this Agreement. The Executive also agrees to keep necessary
records, including notes, sketches, drawings, models and data supporting
all such inventions and discoveries made by him, alone or with others, during
the course of performing the services pursuant to this Agreement, and the
Executive agrees to furnish the Company, upon request, all such records.
 
(b) Assignment of Inventions and Discoveries. The Executive also agrees that he
will assign to the Company all inventions and discoveries made by him which
arise out of and pertain to the services rendered pursuant to this Agreement,
together with all domestic and foreign patents as may be obtained on these
inventions and discoveries. The Executive further agrees that, upon request of
the Company, he will execute all necessary papers and cooperate in the fullest
degree with the Company in securing, maintaining and enforcing any such patents
which arise out of his services under this Agreement. It is understood, however,
that these obligations undertaken by Executive will be at no expense to him.
 
 
(13) MISCELLANEOUS. 
 
(a) Equitable Remedies. The Executive acknowledges that the restrictions
provided for in Sections (10) through (12) are reasonable and necessary in order
to protect the legitimate interests of the Company and its Affiliates, and that
any violation thereof would result in serious damage and irreparable injury to
the Company and its Affiliates. Further, the Executive acknowledges that the
services to be rendered by him are of such unique and extraordinary nature, and
the resulting injury to the Company from a breach of Sections (10) through (12),
inclusive, by the Executive would be of such a nature, that an action at law for
the collection of damages would not provide adequate relief to the Company for
the enforcement of its rights in the event of an actual or threatened violation
by the Executive of his commitments and obligations under Sections (10) through
(12). The Executive agrees that upon the actual or threatened breach or
violation of any of the commitments under Section (10) through (12), the Company
shall be entitled to both preliminary and permanent injunctive relief, in any
action or proceeding brought in an appropriate court having jurisdiction over
the Executive, to restrain him from committing any violation of any such
commitments and obligations.
 
(b) Effect Of Breach. All payments and other benefits payable but not yet
distributed to Executive under Sections (6), (7) or (8) shall be forfeited and
discontinued in the event that the Executive violates Sections (10) through (12)
of this Agreement, or willfully engages in conduct which is materially injurious
to the Company, monetarily or otherwise, all as determined in the sole
discretion of the Company.
 

- 15 -

--------------------------------------------------------------------------------


 
(c) Successors; Binding Agreement; Assignment.
 
(i) The Company will require the acquirer of all or substantially all of the
business or assets of the Company (whether directly or indirectly, by purchase
of stock or assets, merger, consolidation or otherwise), by agreement in form
and substance reasonably satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. If the Company fails to obtain such agreement prior to the effective date
of any such succession, the Executive may terminate his employment with in
thirty (30) days of such succession and treat such termination as a Breach by
the Company and termination without cause on account of a Change in Control
entitling the Executive to payments and benefits under Section 7 of this
Agreement. For purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.
 
(ii) This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive. Any attempted assignment of this Agreement by
the Executive shall be void and of no force or effect. This Agreement and all
rights of the Executive hereunder shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
 
As used in this Section, the term the “Company” shall include The United
Illuminating Company, UIL Holdings Corporation, and any successor to, or
acquirer of, the business or assets of the Company that executes and delivers
the agreement provided for in this Section (13)(c) or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.
 
(d)  Notices. For the purpose of this Agreement, notices and all other
communications to either party hereunder provided for in the Agreement shall be
in writing and shall be deemed to have been duly given when delivered or mailed
by United States certified or registered mail, return receipt requested, postage
prepaid, addressed, in the case of the Company, to the Secretary of the Company
at 157 Church Street, New Haven, Connecticut 06506, or, in the case of the
Executive, to the Executive at his residence, or to such other address as either
party shall designate by giving written notice of such change to the other
party.
 
(e) Waiver; Amendment. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is approved by the UIL
Board and agreed to in a writing signed by the Executive and the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of any similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement.
 
(f)  Governing Law; Severability. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Connecticut. The validity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. In the
event one or more of the provisions of this Agreement should, for any
 

- 16 -

--------------------------------------------------------------------------------



reason, be held to be invalid, illegal or unenforceable in any respect, the
parties agree that such provisions shall be legally enforceable to the extent
permitted by applicable law, and that any court of competent jurisdiction shall
so enforce such provision, or shall have the authority hereunder to modify it to
make it enforceable to the greatest extent permitted by law.
 
(g) No Conflict. The Executive hereby represents and warrants to the Company
that neither the execution nor the delivery of this Agreement, nor the
employment of the Executive by the Company will result in the breach of any
agreement to which the Executive is a party.
 
(h) Survival. The provisions of this Agreement shall not survive the termination
of this Agreement or of the Executive’s employment hereunder, except that the
provisions of Sections (6) through (13) hereof shall survive such termination
and shall be binding upon the Executive, the Executive’s personal representative
and/or spouse, the Company, and the Company’s successors and assigns.
 
(i) Counterparts; Facsimile Execution. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding execution and delivery
for all purposes.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.






Date:
July 8, 2005



THE UNITED ILLUMINATING COMPANY


Attest: 




/s/ Susan E. Allen
 
By:
/s/ Nathaniel D. Woodson
Susan E. Allen
   
Nathaniel D. Woodson
     
Its Chairman and Chief Executive Officer






   
/s/ Richard J. Nicholas
   
Richard J. Nicholas

 
- 17 -
